Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0006, line 3, “thight” should be “tight.”  
Appropriate correction is required.

Claim Objections
Claim 23 objected to because of the following informalities:  “An” in claim 23, line 3 should not be capitalized.  Appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In the FIG. 7 drawing, the reference number 32a should be 32 to be consistent with the other flow openings and the related disclosure.  Additionally, paragraph 0063 of the specification should correspondingly be amended to change “30” to -- 32 --.   See annotation below showing the inconsistency.  

    PNG
    media_image1.png
    512
    422
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one active control element” in claim 1. “Element” or “active control element” is a generic placeholder which is coupled with the functional language “ influences a media exchange between the interior of the hollow structural 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the platform" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The platform of line 9 is being examined as the substantially air tight platform recited later in line 13.
Claims 2-24 claim each depend from indefinite claim 1 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
Claim 2 recites the limitation "at least one flow opening" in each of lines 3 and 5.  It is unclear if these openings are in addition to the “flow opening” of claim 1, line 3. The examiner will interpret the flow openings of claim 2 as the additional flow openings discussed with respect to the species of FIG. 7 showing three flow openings 28 and three flow openings 32.  
Claim 5 recites the limitation "at least one flow opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this opening is in addition to the “flow opening” of claim 1, line 3. The examiner will interpret the flow opening of claim 5 as an additional flow openings discussed with respect to the species of FIG. 7 showing three flow openings 28 and three flow openings 32.  Note, claim 1 limits the flow opening to be flow connected to the interior of the hollow 
Claims 18-19 and 24 depend from indefinite claim 5 and fail to cure the deficiency thereof, and are accordingly likewise indefinite
Claim 10 recites” the platform has a ground-side first opening.”  The disclosure does not appear to have an accompanying disclosure to define the meets and bounds of the claim.  The examiner requests further clarification of the limiting subject matter of claim 10.  
Claim 11 recites the limitation "the inflow opening” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note, Applicant does not limit the flow opening of claim 1 to an inflow opening, although it seems apparent that is Applicant’s intent with the additional limitations of claim 1, lines 8-9. 
Claim 17 recites the limitation "the bottom side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the bottom side” to be a bottom side of the ventilation tube.
Similar to claim 10 above, claim 18 recites” the platform has a second opening on the ground side.”  The disclosure does not appear to have an accompanying disclosure to define the meets and bounds of the claim.  The examiner requests further clarification of the limiting subject matter of claim 18.
Claims 19 and 24 depend from indefinite claim 18 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.  

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
United States Patent Application Publication No. 2011/0304149 A1 (Pasteuning et al. hereinafter) teaches the use of a fan and or compressor or the like in paragraph 0022 for active ventilation of air through the air cooled heat transfer circuit.
United States Patent Application Publication No. 2013/0214538 A1 (Himmelmann hereinafter) teaches a wind turbine 10 having a hollow structural element 12, at least one flow opening 44 arranged in a shell surface of the hollow structural element 12 and breaking through the shell surface, cables 32 extending along the vertical direction generate heat which is dissipated through heat transfer from a flow of air passively flowing through the conduit 40 (see paragraph 0019).
Himmelmann lacks an airtight platform, cable entry as well as an active control element together with the disclosed ventilation tube 40.  While adding an active control element such as a fan disclosed by Pasteuning et al. may be obvious, the additional feature of an airtight platform as well as at least one cable entry is deemed to be directed to a non-obvious improvement over Himmelmann.  The Himmelmann cable 32 doesn’t extend to the exterior as the cable extends from the power conversion system 34 to the generator 30.
World Intellectual Property Organization International Publication Number WO 2018/095643 A1 shows an opening for a cable in an offshore wind turbine power plant which may be used to teach other cables producing heat could be cooled.
 	Lastly, Japanese Patent Application Laid-open 2015/206327 show a ventilation pipe 21 extending through a platform 30, but the platform is not air tight as the air recirculates therethrough.
	An airtight platform provides an advantage of allowing a worker to be unaffected by the active heat transfer system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799